the president pronounced the Court’s opinion, “ that the plaintiff in eiror could not be legally proceeded against by scire faciasThe judgment was therefore reversed, “ the verdict and all the proceedings subsequent to the awarding of the scire facias, (including the order, set aside, and the cause remanded for further proceedings against the representatives of WilLam Mu. ray, (for whom the plaintiff was appearance bail,) according to the Act of Assembly.”*

 See Revised Code, 1st vol. p. 110. ch. 76. sect. 20.